Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on October 5, 2021.  Application No. 16/766,217, is a 371 of PCT/US2019/054337, filed October 2, 2019, and claims the benefit of U.S. Provisional Application No. 62/740,084, filed October 2, 2018.  Claims 1-20 are pending. 
Election/Restrictions
Applicant’s elections without traverse of the invention of Group I and the species of Compound AJC-61 in the reply filed on October 5, 2021, are acknowledged.  Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 6, 8, 10, 11, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The elections were made without traverse in the reply filed on October 5, 2021.
	Claims 1-5, 7, 9, 12, 13, 15, and 16 are examined below. 
The elected species is allowable.  The search was expanded accordingly.  

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3, 7, 9, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wiertek et al., 23(4) Archivum Immunologiae et Therapiae Experimentalis 581-7 (1975).  The CAS Abstract for Wiertek discloses the following compound: 

    PNG
    media_image1.png
    194
    243
    media_image1.png
    Greyscale

(Wiertek et al., citing the CAS Abstract for the compound depicted above.)  This compound reads on a compound of formula I, wherein formula I, R1 is an alkoxy; n is 0; and R2 is an unsaturated heterocycle (pyridinyl).  Pharmaceutical compositions of the compound were prepared to study amphetamine –induced locomotor activity.  

Claims 1, 3, 4, 7, 9, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by LeBoeuf et al., (5) J. Chem. Soc., Perkin Trans. 1; Org. & Bio-Org. Chem. (1972-1999) 1205-8 (1982).  The CAS Abstract for LeBoeuf discloses the following compounds: 

    PNG
    media_image2.png
    241
    358
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    241
    400
    media_image3.png
    Greyscale

(LeBoeuf et al., citing the CAS Abstract for the compound depicted above.)  These compounds 1 is an alkoxy; n is 0; and R2 is an unsaturated heterocycle (pyrimidinyl) further substituted with an amino group.  

Claims 1-3, 5, 7, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rinehart, U.S. 4,631,149 (citing the CAS Abstract).  The CAS Abstract for Rinehart discloses the following compounds: 

    PNG
    media_image4.png
    226
    280
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    241
    329
    media_image5.png
    Greyscale

(Rinehart, citing the CAS Abstract for the compound depicted above.)  These compounds read on compounds of formula I, wherein formula I, R1 is an alkoxy or hydroxyl; n is 0; and R2 is an unsaturated heterocycle (indolyl).  Pharmaceutical compositions of the compounds therein were prepared as antibiotics.  (See ‘149 patent, Abstract.) 
Conclusion
Claims 1-5, 7, 9, 12, 15, and 16 are not allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625